UNITED STATES DISTRICT COURT
                                                                       JUN 0 5 2019
WESTERN DISTRICT OF NEW YORK


                                                                   ^=5i^/v DisTRicrot^
SECURITIES AND EXCHANGE
COMMISSION,

                    Plaintiff,
                                                         DECISION AND ORDER
            V.

                                                         I:I9-CV-0066I EAW
ROBERT C. MORGAN, MORGAN
MEZZANINE FUND MANAGER LLC, and
MORGAN ACQUISITIONS EEC,

                     Defendants.




                                   INTRODUCTION


      The Securities and Exchange Commission (the "SEC" or "Plaintiff) commenced

the instant action on May 22,2019, alleging that defendants Robert C. Morgan("Morgan"),

Morgan Fund Manager EEC (the "Fund Manager"), and Morgan Acquisitions LLC

("Morgan Acquisitions") (collectively "Defendants") have violated § 17(a) of the

Securities Act of 1933 (the "Securities Act") and § 10(b) of the Securities Exchange Act

of 1934 (the "Exchange Act") and Rule lOb-5 thereunder. (Dkt. I). Currently before the

Court is the SEC's emergency application for a temporary restraining order, preliminary

injunction, asset freeze, appointment of a receiver, and other relief. (Dkt. 4). For the

reasons set forth below, the Court grants the SEC's motion in part and denies it in part.




                                           - I
                                    BACKGROUND


      The following facts are taken from the Declaration of Lee A. Greenwood (Dkt. 5)

and the Declaration of Kerri L. Palen (Dkt. 6), with all attached exhibits, submitted in

support ofthe emergency application, and the Declaration ofJoel M.Cohen(Dkt. 17), with

all attached exhibits, submitted in opposition to the emergency application.

I.    Structure of the Investment Entities


      For more than 30 years, Morgan has developed commercial and residential real

estate, including multifamily properties, through his companies. (Dkt. 5 at ^ 4). From

1998 until 2018, Morgan managed his portfolio of multifamily properties through the

company Morgan Management, LLC ("Morgan Management"), before selling Morgan

Management to Grand Atlas in 2018. {Id.; Dkt. 17 at^4).' To finance his projects, Morgan

used, among other sources of capital, the proceeds from sales of securities to investors and

loans made by investors. (Dkt. 4-1 at 5). Between October 2013 and September 2018,

Morgan raised approximately $80 million from investors in connection with three separate

notes funds ("Notes Funds") and a separate investment company, Morgan Acquisitions.

(Dkt. Sat17).

       Morgan manages three Notes Funds—^Notes Fund I, Notes Fund II, and Notes Fund

III—^through a limited liability company formed in 2013 called the Fund Manager. {Id. at




•     The SEC asserts this sale occurred in April 2018 (Dkt. 5 at If 4), while Morgan
contends it happened in June 2018(Dkt. 17 at ^ 4).

                                           -2-
   5, 8).^ Each of these Notes Funds are divided into investments made by either

purportedly accredited investors("AI Fund")or qualified purchasers("QP Fund"). {Id. at

^ 8). Morgan formed, and was the managing member of, two Delaware limited liability

companies for each of these three Notes Funds, one for each AI Fund and one for each QP

Fund. {Id. at ^ 9). Investors would purchase membership interests in either an AI Fund or

a QP Fund pursuant to a subscription agreement with the Fund Manager that was signed

by Morgan. {Id.).

      David Rumsey ("Rumsey") worked at Morgan Management, and later at Grand

Atlas, in an investor relations role and as general counsel. {Id. at ^ 10). He was also an

officer of the Fund Manager. {Id.).       Rumsey would email subscription packages to

potential investors. {Id. at ^ 11). These packages contained an offering memorandum,the

operating agreement for the limited liability company in which the investor wished to

purchase a membership interest, a subscription agreement with the Fund Manager, a copy

of Morgan's personal guaranty agreement, and the redemption policy. {Id.).

       The investments involving Morgan Acquisitions ("Morgan Acquisitions

Investments") were managed differently. Morgan, as the managing member and sole


^     The SEC alleges that Morgan is liable as a "control person" of the Fund Manager
and Morgan Acquisitions pursuant to § 20(a)ofthe Exchange Act. (Dkt. 1. at 131-135).
To make out a prima facie case of control person liability, the SEC must show "(1) a
primary violation by the controlled person, (2) control of the primary violator by the
defendant, and(3)that the defendant was,in some meaningful sense, a culpable participant
in the controlled person's fraud." Solow v. Citigroup, Inc., 507 F. App'x 81, 83(2d Cir.
2013) (quotation omitted). The record before the Court demonstrates that, assuming
satisfaction of the first prong (primary violation by the Fund Manager and/or Morgan
Acquisitions), Morgan did in fact control both those entities so as to satisfy the second and
third prongs of this standard.
                                            -3 -
owner ofMorgan Acquisitions, entered into a loan agreement with each investor and issued

a promissory note to the investor in the amount of the loan. {Id. at     6, 13). Each loan

agreement advised that the corresponding promissory note was not registered with Plaintiff

under the Securities Act and required the investor to represent that she or he was an

accredited investor for purposes of Securities Act Rule 501. {Id. at ^ 14).

       Morgan and Rumsey would both meet, speak with, and email potential investors in

the Notes Funds. {Id. at ^ 22). Rumsey interfaced directly with current and potential

investors, relaying questions and other developments to Morgan. {Id.). Rumsey would

also set up meetings and dinners with potential investors, which Rumsey and Morgan both

attended, to discuss the Notes Funds and Morgan Acquisitions investment opportunities.

{Id.). Morgan urged Ramsey to raise as much money as possible from these investors.

{Id.). More than 200 individuals and entities invested in the Notes Funds and Morgan

Acquisitions Investments over time. {Id. at ^ 20).

II.    Representations and Disclosures Made to Investors


       For Notes Funds I, Notes Fund II, and Notes Fund III, Defendants told investors

through the offering memoranda and various emails that their investments would be used

to make unsecured subordinated loans ("Portfolio Loans")to affiliated Morgan-controlled

entities ("Affiliate Borrowers"). (Dkt. 4-1 at 2). Investors were told the loans would allow

Affiliate Borrowers to more efficiently acquire, manage, operate, hold, or sell multifamily

properties or to acquire real estate development projects. (Dkt.5 atf 23). Defendants also

told these investors that they would use their investments to make Portfolio Loans at rates

sufficient to meet 11% target return rates, and that the Notes Funds would make interest

                                           -4-
payments to them using the interest income generated by the Portfolio Loans. (Jd.). The

Portfolio Loans were interest-only loans until their maturity. {Id.).

       The offering memoranda for Notes Fund II and Notes Fund III stated that Portfolio

Loans made by prior Notes Funds had always generated sufficient interest to fund the 11%

interest payment to investors. {Id. at % 25). For example, the offering memorandum for

Notes Fund II states that "[a]ll of the Fund I Portfolio Loans are paying the 11% target

return on schedule," and that "[s]ince its inception Fund I has paid, and is paying, its

investors the 11% target return as projected therein totaling more than $1.7 million in

distributions to date." (Dkt. 5-4 at 11,23). Similarly, the offering memorandum for Notes

Fund III states that"[a]11 ofthe Fund I Portfolio Loans are paying the 11% target return on

schedule," "[a]ll of the Fund II Portfolio Loans are paying the 11% target return on

schedule," and "[sjince its inception Fund I and Fund II have paid, and are paying,investors

the 11% target return as projected therein totaling more than $5.0 million in distributions

to date." (Dkt. 5-6 at 11-12, 24). Morgan personally guaranteed the repayment of each

Portfolio Loan, including all principal and interest due, back to the various Notes Funds.

(Dkt. 5-2 at 121-22; Dkt. 5-4 at 126-27; Dkt. 5-6 at 133-34).

       For the Morgan Acquisitions Investments, the loan agreements generally required

Morgan Acquisitions to make monthly 11% interest payments, with Morgan personally

guaranteeing both the interest and the principal return. (Dkt. 5-9 at 10, 17). They also

specified the property, owned by a Morgan-controlled entity,for which the investor's funds

would be used. {Id. at 1).



                                            -5 -
III.    The Portfolio Loans and Payoffs

        The overall investment strategy was to make Portfolio Loans to Affiliate Borrowers,

and to then use the proceeds ofthe Portfolio Loans to make 11% interest payments back to

investors and ultimately return their principal. (Dkt. 5 at ^ 32). Morgan or a senior

employee would request funds from the Notes Funds or Morgan Acquisitions Investments

on behalf of an Affiliate Borrower, then accounting personnel at Morgan Management or

Grand Atlas would review the account balances to determine ifthe Notes Funds or Morgan

Acquisitions Investments had available cash to lend, and then Morgan would approve the

transfer on behalf of the Affiliate Borrower. {Id. at ^[^1 34-36). After the funds were

transferred, Rumsey would typically prepare a form promissory note for the Portfolio Loan,

sometimes several months after the loans were funded, and then present the promissory

note to the managing member of the Affiliate Borrower for his or her signature. {Id. at

t38).

        The SEC contends Defendants engaged in three different types of fraudulent

conduct. First, it asserts that some or all of the Defendants improperly transferred at least

$15.6 million from later Notes Funds to facilitate redemptions ofearlier investors and repay

maturing loans made by earlier formed Notes Funds. (Dkt. 4-1 at 8). Next, it contends

that Defendants used the Notes Funds and the Morgan Acquisitions Investments to make

the 11% interest payments back to investors because Defendants lacked sufficient funds

from the Affiliate Borrowers and because Morgan did not want to make good on his

personal guaranty. {Id.). Finally, Plaintiff asserts Morgan directed the use of more than

$11 million from the Notes Funds and/or the Morgan Acquisitions Investments to help pay

                                            -6-
off a loan and more than $2.6 million in prepayment penalties for The Eden Square

Apartments in Cranberry Township,Pennsylvania("Eden Square")to conceal that the loan

was fraudulently obtained. {Id.). Criminal charges are currently pending against Morgan

regarding, among other things, his involvement with Eden Square.

      Investors have more than $63 million in principal remaining in the Notes Funds and

the Morgan Acquisitions Investments. (Dkt. 5 at^ 91). As ofFebruary 15,2019,investors

had submitted more than $20 million of redemption requests. {Id.).

IV.    Criminal Case and Procedural Background


       On May 22, 2018, a 62-count indictment was returned by a federal grand juiy as to

Frank Giacobbe, Patrick Ogiony, Kevin Morgan, and Todd Morgan, charging them with

wire fraud, bank fraud, and conspiracy to commit wire fraud and bank fraud, for allegedly

defrauding financial institutions to obtain loans for various multifamily properties. United

States V. Giacobbe, No. l:18-cr-00108-EAW-HKS-5, Dkt. 1 (W.D.N.Y. May 22, 2018).

Kevin Morgan pleaded guilty to one count of conspiracy to commit bank fraud on

December 21, 2018, id., Dkt. 30, and Patrick Ogiony pleaded guilty to one count of

conspiracy to commit bank fraud on March 15,2019, id., Dkt. 36. On May 13,2019, Scott

Cresswell, the former Chief Operating Officer for Morgan Management, pleaded guilty to

conspiracy to commit wire fraud. United States v. Cresswell, No. 1:19-cr-00099-EAW-1,

Dkt. 3 (W.D.N.Y. May 13, 2019). Defendant Morgan listed his primary residence in

Pittsford, New York for sale on May 14, 2019. (Dkt. 5-40).

       On May 9, 2019, counsel for Morgan informed the SEC that Morgan had identified

Goldin Associates("Goldin")to replace Morgan as a fund manager, and to independently

                                           -7-
manage the Notes Funds and Morgan Acquisitions. (Dkt. 17 at         17-18). On May 13,

2019, Morgan paid Goldin a $75,000 retainer, and Morgan's counsel informed the SEC

that Goldin planned to meet with an employee who manages the day-to-day operations of

the Notes Funds and Morgan Acquisitions to conduct due diligence as part ofthe transition,

and that they were designing the terms of the engagement to safeguard Goldin's

independence as a third-party manager. {Id. at      19, 28). The SEC requested a copy of

the engagement letter once executed, which Morgan's counsel agreed to provide. {Id.).

       On May 21, 2019, a 114-count superseding indictment was returned by a federal

grand jury as to Robert Morgan, Frank Giacobbe, Todd Morgan, and Michael Tremiti,

charging them with wire fraud, bank fraud, conspiracy to commit wire fraud and bank

fraud, and conspiracy to money launder. United States v. Giacobbe, No. l;18-cr-00108-

EAW-HKS-5, Dkt. 42 (W.D.N.Y. May 21, 2019). Morgan was arraigned on May 22,

2019, and entered a plea of not guilty. Id., Dkt. 45.

       Also on May 22, 2019,Plaintifffiled the instant civil action(Dkt. 1), an emergency

application for a temporary restraining order, preliminary injunction, asset freeze,

appointment of a receiver, and other relief(Dkt. 4), and a motion to expedite the hearing

on the emergency application(Dkt. 7). In the emergency application. Plaintiff requests an

order that:(1)enjoins Defendants from directly or indirectly committing future violations

of§ 17(a)ofthe Securities Act,§ 10(b)ofthe Exchange Act, 15 U.S.C. § 78j(b), and Rule

lOb-5;(2) freezes Morgan's assets; (3) appoints a receiver over the Notes Funds, Fund

Manager, and Morgan Acquisitions;(4) enjoins the filing of any bankruptcy, foreclosure,

or receivership actions by or against the Notes Funds, Fund Manager, and Morgan

                                            -8-
Acquisitions; (5) directs Defendants to submit a verified accounting of their assets; (6)

expedites discovery; and (7) restrains and enjoins Defendants from destroying, altering,

concealing, or otherwise interfering with Plaintiffs access to records.

       The Court held a conference on May 22, 2019(Dkt. 9), and granted the motion to

expedite (Dkt. 10). On May 31, 2019, Morgan filed a memorandum in opposition to the

emergency application (Dkt. 16), and a declaration in support of the memorandum (Dkt.

17). Plaintiff filed a reply memorandum in further support of the emergency application

on June 3, 2019. (Dkt. 21). Oral argument was held before the undersigned on June 5,

2019. (Dkt. 10).

                                       DISCUSSION


I.     Legal Standard


      "In the Second Circuit, the standard for a temporary restraining order is the same as

for a preliminary injunction." Jackson v. Johnson,962 F. Supp. 391,392(S.D.N.Y. 1997).

Generally, a party seeking a preliminary injunction or a temporary restraining order must

demonstrate:"that he is likely to succeed on the merits,that he is likely to suffer irreparable

harm in the absence of preliminary relief, that the balance of equities tips in his favor, and

that an injunction is in the public interest." Rush v. Hillside Buffalo, LLC,314 F. Supp. 3d

477,484(W.D.N.Y. 2018)(quotation omitted).

       However,"the SEC, in discharging its statutory responsibilities, is relieved of the

burden ofshowing a risk ofirreparable injury so that it may secure a preliminary injunction

more easily than a private litigant." S.E.C. v. UnifundSAL, 910 F.2d 1028, 1037(2d Cir.

1990). "A preliminary injunction enjoining violations ofthe securities laws is appropriate

                                             -9-
if the SEC makes a substantial showing of likelihood of success as to both a current

violation and the risk of repetition. An asset freeze requires a lesser showing; the SEC

must establish only that it is likely to succeed on the merits. Unlike a private litigant, the

SEC need not show risk of irreparable injury." S.E.C. v. Cavanagh, 155 F.3d 129,132(2d

Cir. 1998)(footnotes omitted).

       The SEC also seeks various other forms of relief in addition to an injunction

enjoining violations of the securities law and an asset freeze, which are discussed in more

detail below. "Where something more than an asset freeze is in question,... the required

degree of likelihood of success on the merits varies depending upon the nature ofthe relief

sought," and "[Ijike any litigant, the SEC should be obliged to make a more persuasive

showing of its entitlement to a preliminary injunction the more onerous are the burdens of

the injunction it seeks." Smith v. S.E.C., 653 F.3d 121, 128 (2d Cir. 2011)(citations,

quotations, and alteration omitted); see also S.E.C. v. Bremont, 954 F. Supp. 726, 729-30

(S.D.N.Y. 1997)("The SEC is entitled to relief if it has established a likelihood that the

securities laws have been violated, although the strength of the showing required varies

inversely with the severity ofthe restraint sought."(footnote omitted)).

II.    Likelihood of Success on the Merits


       As a threshold matter, the Court assesses whether the SEC has met its burden of

making a substantial showing ofa likelihood ofsuccess on the merits. As previously noted,

the SEC alleges Defendants have violated § 17(a)ofthe Securities Act of 1933 and § 10(b)

of the Exchange Act, as well as Rule lOb-5 thereunder. (Dkt. 1 at 27-28).



                                            - 10-
      Section 17(a) of the Securities Act, Section 10(b) of the Exchange Act, and
      Rule lOb-5 are collectively referred to as the antifraud provisions of the
      federal securities laws. Together, the antifraud provisions make it unlawful
      to defraud purchasers of securities by, inter alia, making misleading or false
      statements of material fact or omitting material facts.

S.E.C. V. Watermark Fin. Servs. Grp., Inc., No. 08-CV-361S, 2012 WL 501450, at *5

(W.D.N.Y. Feb. 14, 2012)(citing VanCook v. S.E.C., 653 F.3d 130, 137(2d Cir. 2011),

and S.E.C. v. Parklane Hosiery Co., Inc., 558 F.2d 1083, 1085 n.l (2d Cir. 1977)). The

Second Circuit has explained:

      [T]o violate Section 10(b) and Rule lOb-5, a party must have (1) made a
      material misrepresentation or a material omission as to which he had a duty
      to speak,or used a fraudulent device;(2)with scienter;(3)in connection with
      the purchase or sale ofsecurities. The requirements for a violation of Section
      17(a) apply only to a sale of securities but in other respects are the same as
      Section 10(b)and Rule lOb-5, except that no showing ofscienter is required
      for the SEC to obtain an injunction under Section 17(a)(2) or (a)(3).

S.E.C. V. Pentagon CapitalMgmt. PLC,725 F.3d 279, 285(2d Cir. 2013)(quotations and

original alterations omitted).

       A.     Material Misrepresentation and Duty to Speak


       The Second Circuit has held that a statement or omission is material if"a reasonable

investor would have considered [it] significant in making investment decisions." Ganino

V. Citizens Utils. Co., 228 F.3d 154, 161 (2d Cir. 2000); see also Basic Inc. v. Levinson,

485 U.S. 224, 231-32 (1988)("[T]o fulfill the materiality requirement 'there must be a

substantial likelihood that the disclosure of the omitted fact would have been viewed by

the reasonable investor as having significantly altered the "total mix" of information made

available.'"(quoting TSCIndus., Inc. v. Northway, Inc., 426 U.S. 438,449(1976))).



                                          - 11 -
       Moreover,"the nondisclosure of material information ... is insufficient to state an

actionable misrepresentation absent a duty to disclose." In re Marsh & Mclennan Cos.,

Inc. Sec. Litig., 501 F. Supp. 2d 452,469(S.D.N.Y.2006). In addition to affirmative duties

to disclose created by particular statutes and regulations, there is also a general duty for a

corporation to "disclose all facts necessary to ensure the completeness and accuracy of

their public statements." Id.

       Here, the SEC has identified two specific statements in the Notes Funds' offering

materials that it contends were materially misleading so as to constitute a violation of the

federal securities laws' antifraud provisions:(1)"Defendants told investors in the Notes

Funds that their investments would be used to make Portfolio Loans to Affiliate Borrowers

so that those entities could more efficiently acquire, manage, and operate existing

multifamily properties, or so that they could acquire new real estate development

properties"; and (2)"Defendants ... told investors that the prior Portfolio Loans made by

earlier Notes Funds had always performed so as to generate the funds necessary to make

the monthly 11% interest payments." (Dkt. 4-1 at 10-11).

       In opposition to the SEC's request for a temporary restraining order, Morgan

disputes that the offering materials were misleading, and contends that the relevant

provisions ofthe governing documents"permit broad discretion to the Fund Manager" with

respect to the selection and issuance of Portfolio Loans to Affiliate Borrowers and do not

prohibit "a later Notes Fund's purchase of Portfolio Loans an Affiliate Borrower holds

from an earlier Notes Fund." (Dkt. 16 at 13-14). However, Morgan's opposition papers



                                            - 12-
do not address the second alleged misrepresentation, regarding the performance of the

Portfolio Loans made by earlier Notes Funds.

       The Court agrees with Morgan that it is not clear, at this point in the proceedings,

that the first alleged misrepresentation identified by the SEC was in fact a

misrepresentation. The governing documents do make clear that the Fund Manager has

broad discretion with respect to the making of Portfolio Loans, that such Portfolio Loans

would not be made on an arm's-length basis, and that Portfolio Loans could be made to

reduce the Affiliate Borrowers' cost of capital. (See, e.g., Dkt. 5-2 at 11, 13; Dkt. 5-6 at

12, 14). Moreover, the governing documents appear to acknowledge that payment of the

11% returns may be achieved through a mechanism other than performance of the loan.

(See, e.g., Dkt. 5-2 at 13 ("The Fund Manager may advance funds to the Fund to pay the

11% per annum target return in its sole discretion, in the event the timing of payment from

the Portfolio Loans does not permit payment during a particular month."); Dkt. 5-4 at

16-17("Fund II... may borrow funds from time to time to pay Fund IPs 11% per annum

target cash-on-cash return for its Investors or for other purposes determined by Fund

Manager, including redemptions pursuant to Fund IPs Redemption Policy.")). Moreover,

while mentioning possible properties that may be financed through the Notes Funds (see,

e.g., Dkt. 5-2 at 21), none of the governing documents appear to tie a Notes Fund to any

specific properties—in other words, the funding of loans was within Morgan's discretion.

       The Court acknowledges the SBC's claims that notwithstanding the lack of any

prohibitory language in the governing documents restricting Morgan from using later funds

to pay off the debts and obligations of earlier funds, Morgan nonetheless created a paper
                                           - 13-
trail so as to purportedly disguise(according to the SEC)the true nature ofthe transactions.

However, based on the current record before the Court, there are enough questions about

whether the transactions were authorized by the governing documents to prevent the Court

from concluding that the SEC has met its burden of establishing a substantial showing of

likelihood ofsuccess on the merits with respect to the first alleged misrepresentation relied

upon by the SEC.

       On the other hand, the Court does find that the SEC has made a substantial showing

of likelihood of success on the merits as to Morgan and the Fund Manager with respect to

the second alleged misrepresentation, regarding the performance of Portfolio Loans made

by earlier Notes Funds. (See, e.g., Dkt.5-6 at 11-12(offering memorandum for Notes Fund

III stating that "[a]ll of the Fund I Portfolio Loans are paying the 11% target return on

schedule" and that"[a]11 ofthe Fund II Portfolio Loans are paying the 11% target return on

schedule")).

       First, with respect to materiality, the Court finds that, based on the current record, a

reasonable investor likely would have found it material that the Portfolio Loans made by

earlier Notes Funds had "performed" on target because those Portfolio Loans had been

purchased by later Notes Funds. Cf. Susie Ong v. Chipotle Mexican Grill, Inc., No. 16

CIV. 141 (KPF),2017 WL 933108, at *12-13(S.D.N.Y. Mar. 8,2017)(rejecting argument

that statement that there had been no "material changes" in restaurant chain's risk factors

without discussing four food-home illness outbreaks was not material, even where that

information was already publicly known).



                                            - 14-
       The Court further finds it likely that Defendants had a duty to disclose this

information. It is true that "the securities laws do not impose a general duty to disclose

corporate mismanagement." In re Marsh & Mclennan, 501 F. Supp. 2d at 469;see also In

re Citigroup, Inc. Sec. Litig., 330 F. Supp. 2d 367, 377 (S.D.N.Y. 2004) ("Plaintiffs

allegation that Citigroup's failure to disclose that its revenues were derived from

'unsustainable and illegitimate sources' violated section 10(b) is likewise unavailing, for

the federal securities laws do not require a company to accuse itself of wrongdoing."),aff'd

sub nom. Albert Fadem Tr. v. Citigroup, Inc., 165 F. App'x 928(2d Cir. 2006). However,

"corporations are obligated to disclose facts necessary to ensure that their statements are

not misleading," In re Marsh & Mclennan, 501 F. Supp. 2d at 469, and "courts presented

with the specific context here—of undisclosed corporate malfeasance or allegations ofthe

same—have held that disclosure was not required except where doing so was necessary to

prevent the corporation's other statements from being misleading." In re Braskem S.A.

Sec. Litig., 246 F. Supp. 3d 731, 752-53(S.D.N.Y. 2017)(collecting cases).

       The In re Braskem decision is instructive. In that case, the court found that a

defendant's failure to disclose that they were involved in a bribery scheme that allowed

them to obtain raw materials at substantially below market price was an actionable

omission where the documents at issue "made a variety of statements . . . explaining the

bases of the price it paid for [the raw materials]" but "omitted to reveal the—or at least

an—elephant in the room: that the favorable purchase price that Braskem secured was

substantially due to its bribery." Id. at 758-59. Similarly, in this case, while it may have

been true that the Portfolio Loans made by earlier Notes Funds had performed on target,

                                           - 15-
the Fund Manager and Morgan omitted the key fact that the reason(at least in part)for that

on-target performance was the purchase of those Portfolio Loans by later Notes Funds.

The Court is persuaded, at this stage of the proceedings, that a trier of fact would likely

conclude that the omitted information rendered the statements about the performance of

the Portfolio Loans misleading, therefore violating a duty to disclose.

       However, the SEC has not presented evidence reasonably tying Morgan

Acquisitions to this alleged misrepresentation. As the Court discusses in more detail

below, the evidence of record indicates that unlike the Notes Funds, the Morgan

Acquisitions Investments consisted of individual loan agreements related to specific

properties. The SEC has provided only one ofthese loan agreements {see Dkt. 5-9), which

it maintains is "representative" of all the Morgan Acquisitions Investments loan

agreements. This "representative" loan agreement makes no mention of the Notes Funds

or the prior performance of any Portfolio Loans. {See id.). The Court therefore finds that,

at this stage, the SEC has not made a substantial showing that Morgan Acquisitions

engaged in actionable misrepresentation under the securities' laws anti-fraud provisions,

and the Court will not issue a temporary restraining order as to Morgan Acquisitions.

       B.     Use of a Fraudulent Device


       The SEC contends it has not only made a substantial showing that Defendants made

material misrepresentations, but also that Defendants used a fraudulent device. (Dkt. 4-1

at 12-13). The Court finds that, at this stage of the proceedings, the SEC has not met its

burden of demonstrating use of a fraudulent device so as to justify issuance of a temporary

restraining order. As one court in this Circuit has explained:

                                           - 16-
      Subsections(a)and(c)of Rule lOb-5.... make it "unlawful for any person,
      directly or indirectly, by the use of any means or instrumentality of interstate
      commerce, or of the mails or of any facility of any national securities
      exchange,(a) To employ any device, scheme, or artifice to defraud,[or]...
      (c) To engage in any act, practice, or course of business which operates or
      would operate as a fraud or deceit upon any person, in connection with the
      purchase or sale of any security."

S.E.C. V. Kelly, 817 F. Supp. 2d 340,343(S.D.N.Y. 2011)(alterations in original)(quoting

17 C.F.R. § 240.10b-5(a), (c)). Courts in this Circuit refer to subsections (a) and (c) of

Rule lOb-5 as governing "scheme liability." Menaldi v. Och-ZiffCapital Mgmt. Grp. LLC,

164 F. Supp. 3d 568, 586 (S.D.N.Y. 2016); see also S.E.C. v. Wey, 246 F. Supp. 3d 894,

915 (S.D.N.Y. 2017)("Section 17(a)(1) and(3)of the Securities Act and Section 10(b) of

the Securities Exchange Act and Rules 10b-5(a)and(c)thereunder create what courts have

called 'scheme liability' for those who, with scienter, engage in deceitful conduct.")

(quotation omitted). "[CJlaims under subsections (1) and (3) of Section 17(a) are treated

the same as claims under subsections (a) and (c) of Rule lOb-5." Kelly, 817 F. Supp. 2d

at 346. Importantly,'"where the sole basis for such claims is alleged misrepresentations

or omissions, plaintiffs have not made out' a claim under those subsections." S.E.C. v. Rio

Tinto PLC,No. 17 CIV. 7994(AT), 2019 WL 1244933, at *15 (S.D.N.Y. Mar. 18, 2019)

(quoting Lewte// v. Merrill Lynch & Co., 396 F.3d 161, 177(2d Cir. 2005)).

       The SEC contends that Defendants are liable for engaging in a fraudulent scheme

because they have misused investor funds to make loans not anticipated by the governing

documents. {See Dkt. 4-1 at 12-13). However, the facts that underlie this claim are

essentially identical to the facts that underlie the SEC's first claim of misrepresentation by

Defendants. The SEC has made a conclusory allegation that Defendants created "sham"

                                            - 17-
loan documents (see id. at 12), but, as previously discussed, the documents submitted by

the SEC do not, on their face, demonstrate that the Portfolio Loans in question were not

made(as opposed to being made for purposes that the SEC contends are illegitimate).

       The SEC's allegations regarding the alleged cover-up of mortgage fraud involving

the Eden Square property also do not support a finding of scheme liability, at least at this

stage. In order to support a claim for scheme liability, "the proscribed schemes or acts"

must be "done in connection with the purchase or sale of any security." Taylor v. Wester

Capital Grp., 943 F. Supp. 2d 397, 402 (S.D.N.Y. 2013)(quotation omitted). Allegedly

wrongful acts that post-date the sale of the securities do not satisfy this requirement. Id.\

see S.E.C. v. Zandford, 535 U.S. 813, 822(2002)(explaining that the "scheme to defraud"

and the sale of securities must "coincide" in order to satisfy the in-connection-with-the-

sale-of-securities requirement). Here, the SEC has not presented any evidence to support

the conclusion that the alleged Eden Square scheme coincided with any particular sale of

securities. To the contrary, the SEC's own submissions indicate that the Notes Funds'

initial offering dates occurred at the latest in January 2016 (see Dkt. 5-1 at 1), while the

alleged Eden Square scheme did not begin until December 2016, and the use of Notes

Funds' proceeds in connection with the alleged Eden Square scheme did not occur until

the spring of 2017 (see Dkt. 5 at     67-87).^ The SEC has not cited, nor has the Court


^      The SEC does summarily assert that sales ofsecurities via Notes Fund III continued
from 2016 into 2018. (See Dkt. 5-1 at 1). However, the SEC has not provided the Court
with any evidence ofthis beyond its own summary assertions, nor has it set forth the dates
of the sales with any particularity. Accordingly, at a minimum, there is insufficient
information before the Court to demonstrate the alleged Eden Square fraud coincided with
a sale of securities.

                                           - 18-
found in its own research, a case holding that the in-connection-with-the-sale-of-securities

requirement of scheme liability is satisfied where a defendant sells securities and then, at

some later date, decides to use the proceeds to cover-up an unrelated fraud. See Zandford,

536 U.S. at 820 (indicating that there would not be scheme liability where "the securities

sale and [a defendant's]fraudulent practices were...independent events," nor where "after

a lawful transaction had been consummated, a broker decided to steal the proceeds and did

so").

        Moreover, the cases cited by the SEC in support of their claim of a fraudulent

scheme are factually distinguishable. S.E.C. v. Aequitas Mgmt., LLC, No. 3:16-CV-438-

PK, 2017 WL 1206691 (D. Or. Jan. 9, 2017), report and recommendation adopted. No.

3:16-CV-00438-PK, 2017 WL 1429190 (D. Or. Apr. 20, 2017), an unreported, out-of-

circuit district court case, involved defendants who had raised funds under fraudulent

pretenses and used them to pay themselves "millions of dollars in salaries and bonuses,"

along with "expensive perquisites." Id. at *4. Similarly, in Watermark Financial, the

defendants had devised a fraudulent scheme to falsely tell investors that their funds would

be used to purchase waterfront property, when instead the funds were being used for

personal expenses, including paying commissions to the defendants. 2012 WL 501450 at

*1-2.


        Unlike in Aequitas Mgmt. and Watermark Financial, the SEC has not alleged that

Defendants sold securities for the purpose of pocketing the proceeds. Instead, the record

before the Court at this time shows, at most, that Defendants sold securities and then, at

some later point, used the proceeds to fund Portfolio Loans in order to cover-up an

                                           - 19-
unrelated mortgage fraud. In other words, the fraudulent "scheme" alleged by the SEC in

this case is the use ofinvestor funds to make purportedly illegitimately-motivated Portfolio

Loans to Affiliate Borrowers.


       However, because the Court finds the SEC has made a substantial showing that

Morgan and the Fund Manager made a material representation with respect to the Notes

Funds, and the first prong of the securities violation analysis requires the SEC to show

Defendants "made a material misrepresentation or a material omission as to which [they]

had a duty to speak, or used a fraudulent device," Pentagon Capital Mgmt., 725 F.3d at

285 (emphasis added), the Court will proceed to the scienter portion of the analysis as to

the claims regarding the Notes Funds.

       C.     Scienter


       Morgan argues that the SEC has made only a "conclusory statement" with respect

to scienter, and that this is insufficient to bear its burden on a motion for a temporary

restraining order. (Dkt. 16 at 17). The Court notes as a threshold matter that the SEC need

not establish scienter to succeed on its claim under § 17(a)(2) and(3)ofthe Securities Act.

See Pentagon Capital Mgmt., 725 F.3d at 285 ("[N]o showing of scienter is required for

the SEC to obtain an injunction under Section 17(a)(2) or(a)(3)."(quotation and alteration

omitted)).

       Moreover,on a request for a preliminary injunction or a temporary restraining order,

the SEC may satisfy the scienter requirement by submitting evidence that shows

"defendants knowingly engaged in [the challenged] conduct." S.E.C. v. Princeton Econ.

Int'lLtd., 73 F. Supp. 2d 420,423(S.D.N.Y. 1999). Here, there does not appear to be any

                                           -20-
factual dispute as to Morgan's knowledge that Portfolio Loans made by earlier Notes Funds

had been purchased by later Notes Funds, and, as explained above, the omission of this

information is what likely rendered the offering materials misleading. At this stage of the

proceedings,the SEC has adequately satisfied its burden with regard to scienter to warrant

issuance of a temporary restraining order.

       D.     Connection to the Purchase or Sale of Securities


       Finally, the Court finds that the SEC has met is burden of showing that the

challenged misrepresentation was made in connection with the sale of securities with

respect to the Notes Funds, a point which Defendants have not contested. However, in

addition to finding that the SEC has not met its burden of showing an actionable

misrepresentation by Morgan Acquisitions, the Court agrees with Morgan that the SEC has

not met its burden of demonstrating that the Morgan Acquisitions Investments are

securities.


       "The Supreme Court has described a modified version of the Second Circuit's

'family resemblance' test for determining whether a note constitutes a security." S.E.C. v.

Kiel, 282 F. Supp. 3d 499,522(N.D.N.Y. 2017). Under this test,"[a]ll notes are presumed

to be securities unless they 'bear a strong resemblance' to instruments widely held to be

non-security notes." Id.(original alteration omitted)(quoting Reves v. Ernst& Young,494

U.S. 56,65 (1990)). Examples of non-security notes include notes secured by a mortgage

on a home, short-term notes secured by liens on small business assets, notes evidencing a

"character" loan to a bank customer, short-term notes secured by an assignment ofaccounts

receivable, notes that formalize open-account debt incurred in the ordinary course of
                                             -21 -
business, and notes that evidence loans by commercial banks for current operations. Id.

This list "is not graven in stone" and is "capable of expansion." Reves, 494 U.S. at 66

(quotation omitted). "Ifthe note at issue is not sufficiently similar to one ofthe enumerated

non-security categories, the Court next applies . . . four factors identified in Reves" to

ascertain whether the note is a security. Riel, 282 F. Supp. 3d at 499.

       The four Reves factors to be considered in this examination are: (1) the
       motivations that would prompt a reasonable buyer and seller to enter into the
       transaction;(2)the plan of distribution of the instrument;(3)the reasonable
       expectations ofthe investing public; and(4)whether some factor, such as the
       existence of another regulatory scheme, significantly reduces the risk of the
       instrument, thereby rendering application ofthe securities laws unnecessary.

Banco Espanol de Credito v. Sec. Pac. Nat. Bank,973 F.2d 51, 55(2d Cir. 1992).

       Morgan argues, and the Court agrees, that the current record is insufficient to allow

the Court to apply these tests to the Morgan Acquisitions Investments. The Morgan

Acquisitions Investments consist of individual loan agreements and promissory notes, the

terms of which have not been presented to the Court. In the sole "representative" loan

agreement and promissory note provided by the SEC (which the SEC has provided no

evidence is in fact "representative"), the name of the lender has been redacted {see Dkt.

5-9 at 1), despite the fact that the nature of the lender is a relevant inquiry in assessing

whether a note is a security. The SEC has not, at this point, presented the Court with

adequate evidence related to the Morgan Acquisitions Investments to warrant a finding that

the promissory notes issued in connection therewith constitute securities. This is an

additional reason why the Court will not extend the temporary restraining order to Morgan

Acquisitions.


                                            -22-
III.   Risk of Repetition


       The Court's next inquiry is whether the SEC has met its burden of showing a risk

ofrepetition. Morgan argues that it has not, relying largely on his efforts to engage Goldin

to replace him as manager for the Notes Funds. {Id. at 19).

       In assessing whether there is a likelihood ofrepetition ofthe challenged conduct,"it

is appropriate to weigh the degree of a defendant's scienter, the sincerity of any assurances

that the violation will not be repeated, whether the violation was an isolated one, any

acknowledgement by a defendant of the wrongful nature of his conduct, and the

defendant's opportunity because of his profession to repeat the violation." S.E.C. v.

Cavanagh, 1 F. Supp. 2d 337, 373 (S.D.N.Y. 1998), affd, 155 F.3d 129(2d Cir. 1998).

Based on those factors, the SEC has sufficiently established a likelihood of repetition to

warrant entry of a temporary restraining order. Notwithstanding any efforts Morgan may

have made to transfer control of the Notes Funds to Goldin, those efforts were not

ultimately successful, and Morgan retains that control. Moreover, the violation was not

isolated, the nature of the transactions establish scienter, and Morgan has not

acknowledged any wrongdoing or made any other assurances that the conduct will not be

repeated.

IV.    Relief Requested


       Having determined that the SEC has met its initial burden of showing a likelihood

of success on the merits and the risk ofrepetition, the Court next considers the appropriate

relief to be granted. The SEC has requested numerous forms of relief, each of which the

Court considers below.

                                           -23 -
       A.     Restraint Against Further Violations of the Securities Laws


      The first form of relief sought by the SEC is that the Court temporarily restrain

Defendants from engaging in further violations of the securities laws. (Dkt. 4-1 at 9). "A

preliminary injunction enjoining violations ofthe securities laws is appropriate if the SBC

makes a substantial showing of likelihood of success as to both a current violation and the

risk of repetition." Cavanagh, 155 F.3d at 132 (footnote omitted). The Court has

concluded that the SEC has satisfied these requirements as to the Fund Manager and

Morgan and therefore grants the SEC's request for this relief with respect to those

defendants.


       B.     Asset Freeze

       The SEC also seeks a freeze of Morgan's assets. "An asset freeze requires a lesser

showing; the SEC must establish only that it is likely to succeed on the merits." Id. "[T]he

decision to order a temporary freeze on defendants' assets as ancillary relief in an SEC

enforcement action requires particularly careful consideration by the district court," and

"the disadvantages and possible deleterious effect of a freeze must be weighed against the

considerations indicating the need for such relief." S.E.C. v. Manor Nursing Centers, Inc.,

458 F.2d 1082, 1105 (2d Cir. 1972). In addition, certain district courts in this Circuit have

stated that in order to obtain an asset freeze, the SEC must demonstrate "a concern that the

defendant will dissipate the assets within the defendant's control or will transfer the assets

beyond the jurisdiction of the United States." S.E.C. v. Santillo, No. 18-CV-5491 (JGK),

2018 WL 3392881, at *2(S.D.N.Y. July 11, 2018). The Second Circuit reviews an order

freezing assets for abuse of discretion. Smith v. S.E.C.,432 F. App'x 10,12(2d Cir. 2011).

                                            -24-
       Applying this standard, the Court will not issue an asset freeze. Although the Court

has found that the SEC has made a substantial showing of likelihood of success on the

merits with respect to a portion of its claims, the evidence in that regard is by no means

conclusive, and the Court is not persuaded at this time that an asset freeze is necessary for

the protection of investors. The Court further finds that the potential deleterious effects of

such a freeze would outweigh the benefits, particularly inasmuch as the SEC has conceded

that it has no evidence of any attempts by Morgan to transfer or dissipate assets.

       The Court's analysis is further informed by the potential impact of an asset freeze

on Morgan's ability to retain counsel in connection with the pending parallel criminal

prosecution. "Although a court may impose an asset freeze in a civil case, notwithstanding

a companion criminal case, these circumstances dictate that the court pay particular

attention to the defendant's Fifth and Sixth Amendment rights." S.E.C. v. Coates, No. 94

CIV. 5361(KMW),1994 WL 455558, at *3(S.D.N.Y. Aug. 23, 1994). This is so because

"the pretrial restraint of legitimate, untainted assets needed to retain counsel of choice

violates the Sixth Amendment." Luis v. United States, 136S.Ct. 1083,1088(2016). While

this concern would not, standing alone, prevent the Court from issuing an asset freeze at

this time, it is a further consideration the Court has taken into account in assessing this

aspect of the SEC's emergency application.

       C.     Appointment of Receiver


       It is well-established that a court may appoint a receiver as part of its "broad power

to remedy violations of federal securities laws." SEC v. Byers, 609 F.3d 87, 92(2d Cir.

2010). "[A] primary purpose of appointing a receiver is to conserve the existing estate"
                                            -25 -
and "[rjeceivers appointed at the SEC's request are equipped with a variety oftools to help

preserve the status quo while the various transactions [are] unraveled .. . to obtain an

accurate picture of what transpired." Eberhard v. Marcu,530 F.3d 122,131 (2d Cir. 2008)

(quotations omitted)(bolded alterations in original). Under the circumstances ofthis case,

the Court finds appointment of a receiver warranted for the Notes Funds and Fund

Manager. However, given the failure of the SEC to establish at this stage that Morgan

Acquisitions Investments qualify as securities or that Morgan Acquisitions has made

material misrepresentations, the Court will not include Morgan Acquisitions as an entity

placed into receivership, at least at this time.

       Moreover, while the SEC has presented to the Court three proposals for potential

receivers, the Court finds that additional proposals should be solicited. Cf S.E.C. v. Byers,

590 F. Supp. 2d 637, 647 (S.D.N.Y. 2008)(where circumstances allow, the Court can

"solicit other proposals or...consider other receivers," and further expressing opinion that

even on an emergency application,the SEC "should have made more ofan effort to present

the Court with more options"). The Court will afford each side the opportunity to submit

additional proposals.

       D.      Anti-Litigation Injunction

       With respect to the SEC's request that the Court enjoin the filing ofany bankruptcy,

foreclosure, or receivership actions by or against the Notes Funds, the Fund Manager, or

Morgan Acquisitions {see Dkt. 4 at 2), "while it is a power to be exercised cautiously,

district courts may issue anti-litigation injunctions barring bankruptcy filings as part of

their broad equitable powers in the context of an SEC receivership." Byers,609 F.3d at 91
                                             -26-
(2d Cir. 2010)(affirming district court's issuance of a preliminary injunction that enjoined

nonparties from filing involuntary bankruptcy petitions against the defendants); see also

S.E.C. V. Callahan, 2 F. Supp. 3d 427, 436 (E.D.N.Y. 2014)("The Second Circuit has

recognized that an anti-litigation injunction or litigation stay in a receiver order is a valid

exercise of a district court's equitable powers."(quotation omitted)). The Court finds that

an anti-litigation injunction is warranted in this case to protect against the potential for

disparate actions in other courts that could ultimately have a negative impact on the assets

involved in this action. However, because Morgan Acquisitions' assets are not being put

into receivership at this time, the Court will not extend this anti-litigation injunction to

Morgan Acquisitions.

       E.     Request for an Accounting


       With respect to the SEC's request for an accounting, an accoimting is warranted

where the SEC has shown that the defendants are likely in possession of assets that have

been improperly obtained from investors. S.E.C. v. Bremont, 954 F. Supp. 726, 733

(S.D.N.Y. 1997);       also S.E.C. v. Dawson, 2007 WL 9711173, at *6 (E.D.N.Y. Feb. 2,

2007)("A verified accounting may be proper in cases where the defendant obtains funds

improperly from investors."). This standard is satisfied here with respect to Morgan and

the Fund Manager.

       However, with respect to Morgan, the Court notes that compelling an accounting

with respect to an individual defendant is inappropriate where there is a parallel criminal

proceeding and the defendant has asserted his Fifth Amendment right against self-

incrimination. See Dawson,2007 WL 9711173, at *6; cf. S.E.C. v. Durante,641 F. App'x

                                            -11 -
73,79(2d Cir. 2016)(regarding defendant who had failed to argue before the district court

that requiring him to provide an accounting violated his Fifth Amendment rights: "[t]o the

extent he can raise a colorable claim of self-incrimination in opposition to any part of the

order, he may certainly do so, at which point that court, with the benefit ofsuch arguments

as the parties may present, can decide whether to modify its order in any respect").

       Nonetheless, the Fifth Amendment privilege "does not extend to artificial entities,

such as corporations." S.E.C. v. Oxford CapitalSec., Inc.,794 F. Supp. 104,107(S.D.N.Y.

1992); see also In re Grand Jury Subpoena Issued June 18, 2009, 593 F.3d 155, 157(2d

Cir. 2010)("Under the long-established 'collective entity rule,' however, corporations

cannot avail themselves of the Fifth Amendment privilege."); S.E.C. v. Ryan,747 F. Supp.

2d 355, 364 (N.D.N.Y. 2010)("[BJoth the United States Supreme Court and the Second

Circuit have continuously held that corporations and other artificially created collective

entities do not have the authority to invoke a Fifth Amendment protection against

incrimination.") (collecting cases).    As such, corporate (and other artificial entity)

defendants may not refuse to provide an accounting on Fifth Amendment grounds. Oxford

Capital Sec., 794 F. Supp. at 107. "Such a rule does not leave the individual unprotected

against prosecution—since the act of production is in the custodian's representative

capacity instead of his individual capacity,'the Government... may make no evidentiary

use of the "individual act" against the individual,"' and "the signing of the accountings on

behalf of [the corporate defendants can] not be used against the corporate officers as

individuals." Id. at 108(alteration in original)(quoting Braswell v. United States,487 U.S.



                                           -28-
99, 117-18 (1988)). Accordingly, at this stage of the proceedings, the Court limits this

aspect of the temporary restraining order to the Fund Manager.

       F.     Request for Expedited Discovery


       The SEC also seeks expedited discovery to prepare for a hearing on its request for

a preliminary injunction. However, the SBC has failed to set forth any information

regarding what discovery it requires, nor has it submitted a proposed time frame.

Accordingly, this aspect of the motion is denied without prejudice.

       G.     Iniunction Against Destruction of Evidence


       Finally, the SEC asks the Court to enjoin Defendants from destroying or altering

relevant documents. (Dkt. 4-1 at 21). It is well-established that parties to litigation have

an affirmative obligation to preserve relevant evidence. See Kronischv. United States, 150

F.3d 112, 126 (2d Cir. 1998). Accordingly, this request does not impose any significant

additional burden on Defendants, and it is granted at least as to Morgan and the Fund

Manager.     While the Court is not expressly imposing this condition on Morgan

Acquisitions, since at this stage the SEC has not met its burden to establish entitlement to

relief, Morgan Acquisitions nonetheless is obliged to comply with its affirmative obligation

to preserve relevant evidence and the failure to do so may result in sanctions or other

appropriate relief.




                                           -29-
                                     CONCLUSION

       For the foregoing reasons, the Court grants the SEC's request for a temporary

restraining order in part and denies it in part. An Order will be entered separately setting

forth the details ofthe relief granted by the Court.

       SO ORDERED.




                                                           iTH^
                                                         States District Judge
Dated: June 5, 2019
       Buffalo, New York




                                            -30-
